In The
                                 Court of Appeals
                        Seventh District of Texas at Amarillo
                                 ________________________

                                      No. 07-13-00447-CR
                                 ________________________

                             ADAM MOSES RAMOS, APPELLANT

                                                 V.

                              THE STATE OF TEXAS, APPELLEE



                              On Appeal from the 47th District Court
                                      Potter County, Texas
                   Trial Court No. 66,280-A; Honorable Dan Schaap, Presiding


                                           August 7, 2014

                    ORDER ON PRO SE REQUEST FOR RECORD
                     Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


      Following a plea of not guilty, Appellant, Adam Moses Ramos, was convicted by

a jury of aggravated assault with a deadly weapon and sentenced to thirteen years

confinement.1      On July 21, 2014, Appellant’s court-appointed counsel filed a brief

pursuant to Anders v. California, 386 U.S. 738, 744-45, 87 S. Ct. 1396, 18 L. Ed. 2d 493

(1967), wherein he concluded that Appellant’s appeal was frivolous. Counsel also filed

      1
          TEX. PENAL CODE ANN. § 22.02(a) (West 2011).
a motion to withdraw as required by In re Schulman, 252 S.W.3d 403, 406 (Tex. Crim.

App. 2008), which included a copy of a letter to Appellant satisfying the educational

burdens imposed by law.


       Pending before this Court is Appellant’s pro se request for a copy of the appellate

record in this appeal. His request is dated July 28, 2014. In Kelly v. State, __ S.W.3d

__, No. PD-0702-13, 2014 Tex. Crim. App. LEXIS 911 (Tex. Crim. App. June 25, 2014),

the Court of Criminal Appeals held that appointed counsel has a duty in an Anders case

to assist his client in filing a motion to access the appellate record, if the client desires to

file a response. The Court further held that the ultimate responsibility for ensuring “one

way or another” that an appellant is granted access to the record falls on appellate

courts. Id. at *2. Kelly further requires appellate courts to enter a formal written order

ruling on a pro se motion to access the appellate record in an Anders appeal. Id. at *21.


       Appellant’s pro se request notwithstanding, appointed counsel’s letter to his client

dated July 19, 2014, provides “[w]e have previously given you copies of the Reporter’s

Record and Clerk’s Record for your review.”            Based on this statement, because

Appellant already has a copy of the appellate record, his request is rendered moot.

This Court sua sponte grants Appellant an extension of time to September 22, 2014, in

which to file a pro se response to counsel’s brief should he desire to do so.


       It is so ordered.


                                                   Per Curiam


Do not publish.


                                               2